     Case 3:17-cv-00566-RCJ-WGC Document 100-1 Filed 09/11/19 Page 1 of 2



 1    Brian C. Lake (AZ#020543) (pro hac vice, LR IA 11-2)
      Katherine May (AZ#032335) (pro hac vice, LR IA 11-2)
 2
      PERKINS COIE LLP
 3    2901 North Central Avenue, Suite 2000
      Phoenix, Arizona 85012-2788
 4    Telephone: 602.351.8000
 5    Fax: 602.648.7000
      BLake@perkinscoie.com, KMay@perkinscoie.com,
 6    DocketPHX@perkinscoie.com
 7    David R. Koch (NV#8830)
      Koch & Scow LLC
 8    11500 S. Eastern Ave., Suite 210
 9    Henderson, Nevada 89052
      Telephone: 702.318.5040
10    Fax: 702.318.5039
      dkoch@kochscow.com
11
      Attorneys for Defendants
12
13    John Frankovich (NV#667)
      Leigh T. Goddard (NV#6315)
14    Lisa Wiltshire Alstead (NV#10470)
      Sarah Ferguson (NV#14515)
15
      McDONALD CARANO LLP
16    100 W. Liberty St., Tenth Floor
      Reno, Nevada 89501
17    Telephone: 775.788.2000
18    Fax: 775.788.2020
      jfrankovich@mcdonaldcarano.com, lgoddard@mcdonaldcarano.com
19    lalstead@mcdonaldcarano.com, sferguson@mcdonaldcarano.com
20    Attorneys for Plaintiff

21                              UNITED STATES DISTRICT COURT

22                                      DISTRICT OF NEVADA

23
      1600 EAST NEWLANDS DRIVE, LLC, a              Case No. 3:17-cv-00566-HDM-WGC
24    Nevada limited liability company,
                                                    [PROPOSED] ORDER
25
                           Plaintiff,               EXTENDING THE PRETRIAL
26                                                  DISCLOSURE DEADLINE,
               v.                                   CONTINUING THE TRIAL DATE,
27                                                  AND SCHEDULING THE
      AMAZON.COM.NVDC, LLC, a Delaware              PRETRIAL CONFERENCE
28

      145638541.2
 1   limited liability company f/k/a
     AMAZON.COM.NVDC, INC.;
 2
     AMAZON.COM, INC., a Delaware
 3   Corporation; and DOES I-X; and ROE
     CORPORATIONS XI-XX, inclusive,
 4
                           Defendants.
 5
 6            Having reviewed the Parties Joint Request and Stipulation to Extend the Pretrial
 7   Disclosure Deadline, Continue the Trial Date, and Schedule the Pretrial Conference, and
 8   good cause appearing therefor, IT IS HEREBY ORDERED that the Pretrial Disclosure
 9   Deadline currently set for September 23, 2019, is hereby extended and reset to November
10   18, 2019.
11            IT IS FURTHER ORDERED that the Trial Date currently set for January 6-10,
12   2020, is hereby continued and reset to February 3-7, 2020.
13            IT IS FURTHER ORDERED that the Pretrial Conference is hereby scheduled for
14   January 21, 2020, at 10:00 a.m.
15            IT IS SO ORDERED.
16
17                                             ___________________________________
                                               HONORABLE ROBERT C. JONES
18                                             UNITED STATES DISTRICT JUDGE
19
20                                             DATED:       September 12        , 2019
21
22
23
24
25
26
27
28

     145638541.2                                 -2-
